DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 10 December 2019 which claims foreign priority to FR18 72689 filed 11 December 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claims 1-6 are composed as one single paragraph which is not customary.  Each new limitation should be provided on a separate indented line as is customary.
Claims 2-6 recite “A method according to claim …” which should be corrected to “The method according to claim …” 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "stable" in claim 1 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any electronic taxing system for aircraft capable of maintaining a selected taxing speed or over riding a selected taxiing speed to ensure safety of the aircraft and components.

Claim 1 recites the limitation "its movement" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the aircrafts movement”.
Claim 1 recites the limitation "the ground" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “ground”.
Claim 1 recites the limitation "the step of regulating" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a step of regulating”.
Claim 1 recites the limitation "the pilot" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a pilot”.
Claim 1 recites the limitation "the step of generating" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a step of generating”.
Claim 4 recites the limitation "the stroke" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a stroke of the torque control lever”.
Claim 4 recites the limitation "the torque setpoint generator" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a torque setpoint generator”.
Claim 5 recites the limitation "the lever" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a torque control lever”.
Claim 6 recites the limitation "the speed" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a speed”.
Claim 6 recites the limitation "the time" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a time”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorce et al. (US 2015/0175257).
- Regarding Claim 1. Gorce discloses a method (fig. 1-6) for controlling a torque of a drive device (6a/b “electric motor” 0018]) for rotating wheels of an aircraft (“control method for controlling an electric motor driving rotation of an aircraft wheel” [abstract]) comprising 
actuators (5a/b “electromechanical drive actuator” [0018]) for selectively driving rotating wheels of the aircraft (“driving the wheel in rotation” [0017]) to ensure the aircrafts movement on ground (“moved on the ground” [0017]), comprising 
a step of regulating a torque (“regulating a torque command” [0023]) generated by the drive device (6a/b) according to a torque setpoint (“speed order” [0019], a speed order is equivalent to a torque setpoint) issued by a pilot (“the pilot generates a speed order” [0019]), 
characterized in that the method comprises 
a step of generating (“the method of the invention…can be inhibited” [0058], in certain instances, the setpoints can be altered by the control method), as long as the torque setpoint (“speed order” [0019]) is not sufficient to guarantee a stable movement speed of the aircraft (“command given for a wheel speed is too great” [0058]), a replacement torque setpoint (“inhibited…to avoid any mechanical or electrical damage” [0059], inhibiting of the method in the fifth situation as disclosed results in inherently generating a replacement torque setpoint to alleviate any potential damage to the system by a command that is too great) to allow the aircraft to move at a stable speed (“avoid any mechanical or electrical damage” [0059], a speed at which mechanical or electrical damage is avoided is equivalent to a stable speed), and 

- Regarding Claim 2. Gorce discloses the method according to claim 1, wherein the replacement torque setpoint is substituted for the torque setpoint generated by the pilot as long as the replacement torque setpoint is greater than the torque setpoint generated by the pilot (“a negative speed command is given…method is inhibited…to prevent a regenerative breaking phenomenon” [0058]-[0059]; in an instance where the pilot commands a negative speed, the method inhibits the pilots command with a torque setpoint that his greater than the pilots to avoid possible overheating of the electric motors).
- Regarding Claim 3. Gorce discloses the method according to claim 1, wherein the replacement torque setpoint is generated by a setpoint generator (12, “acquisition module transforms the speed order into a speed of rotation setpoint” [0022], the acquisition module is the setpoint generator and controls the setpoints in all situations) so as to control an aircraft movement speed at a speed setpoint (“generates the first torque command and the second torque command” [0023]; the torque commands result in the aircraft movement speed and are generated by the acquisition module, which is controlled by the processor module).
- Regarding Claim 6. Gorce discloses the method according to claim 3, wherein the speed setpoint (“generates the first torque command and the second torque command” [0023]; the torque commands result in the aircraft movement speed and are generated by the acquisition module, which is controlled by the processor module) is a speed of the aircraft at a time of actuation by the pilot of a speed regulation control (“negative speed command is given” [0058]; “method is inhibited” [0059]; when the pilot tries to introduce a speed that is below the current aircraft speed, the speed setpoint will remain the current aircraft speed, or speed of the aircraft at a time of actuation by the pilot, to allow for the electrical motors to not be overheated).


s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Mers et al. (US 2015/0210383).
- Regarding Claim 1. De Mers discloses a method for controlling a torque (116, fig. 1, “motor controller” [0030], a motor controller of an electric taxi system inherently controls torque, as torque is provided by the motor) of a drive device (118, “wheel motor” [0030], the wheel motor drives the wheel, “rotate at a speed” [0030]) for rotating wheels of an aircraft (“aircraft electric taxi system” [0019]) comprising 
actuators (118) for selectively driving rotating wheels of the aircraft (“wheel of the aircraft may be safely driven” [0030]) to ensure the aircrafts movement on ground (“safe ground speed” [0030]), comprising 
a step of regulating a torque generated by the drive device (118, “determination may be made that the wheel motor may safely drive the wheel without exceeding rotational speed range limits” [0030]) according to a torque setpoint issued by a pilot (“the pilot may operate the ETS-engagement selector at any time during the above described sequence” [0031]), 
characterized in that the method comprises 
a step of generating, as long as the torque setpoint is not sufficient to guarantee a stable movement speed of the aircraft, a replacement torque setpoint to allow the aircraft to move at a stable speed (“however, the ETS may remain in a non-operating state until after the clutch engagement signal is generated” [0031]; the torque setpoint will not be introduced until the proper speed is achieved for safety), and 
substituting the replacement torque setpoint for the torque setpoint generated by the pilot (as detailed in [0031], regardless of the pilots setpoint put in place by the engagement selector 132, the replacement torque setpoint is instituted until the wheel motor can safely take over driving the wheel).
- Regarding Claim 2. De Mers discloses the method according to claim 1, wherein the replacement torque setpoint is substituted for the torque setpoint generated by the pilot as long as the replacement torque setpoint is greater than the torque setpoint generated by the pilot (138, fig. 2; in instances where the pilot generated torque setpoint is less than the replacement torque setpoint generated by the electric taxi system, the system overrides the pilot setpoint as disclosed within [0030]-[0031]).

- Regarding Claim 4. De Mers discloses the method according to claim 3, wherein a torque setpoint generator (fig. 2) is activated by the pilot by placing a torque control lever (138, “ground speed selector” [0022]; “pilot may engage the target ground speed selector” [0023]) on a predetermined notch arranged at the beginning (fig. 2 illustrates the various notches along the torque control lever) of a stroke of the torque control lever (138).
- Regarding Claim 5. De Mers discloses the method according to claim 3, wherein a torque control lever (138) has a plurality of notches (fig. 2 illustrates the plurality of notches), for controlling an aircraft speed according to a plurality of respective predetermined setpoints (“ground-speed selector” [0022]; the ground speed selector has several notches illustrated, all for setting an aircraft ground speed).
- Regarding Claim 6. De Mers discloses the method according to claim 3, wherein the speed setpoint is a speed of the aircraft at a time of actuation by the pilot of a speed regulation control (fig. 2, the pilot engages the various aspects of fig. 2 to control the taxi speed of the aircraft, unless over ridden by the system as detailed in [0022]-[0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gorce in view of De Mers.
- Regarding Claim 4. Gorce discloses the method according to claim 3, wherein a torque setpoint generator (12) is activated by the pilot by a torque control lever (7, “taxiing control lever” [0019], “lever is 
However, De Mers discloses a similar method (“motor controller” [0030], a motor controller of an electric taxi system inherently controls torque, as torque is provided by the motor) wherein placing the lever (138, fig. 2) on predetermined notch arranged at the beginning (fig. 2 illustrates the various notches along the torque control lever) of a stroke of the torque control lever (138).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lever of Gorce to incorporate the notches of the control lever as disclosed by De Mers to allow for the pilot to elect to taxi the aircraft at some target speed different from the present ground speed as disclosed by De Mers in [0023].
- Regarding Claim 5. Gorce discloses the method according to claim 3, with a torque control lever (7).  Gorce does not disclose that the lever has a plurality of notches (fig. 2 illustrates the plurality of notches), for controlling an aircraft speed according to a plurality of respective predetermined setpoints (“ground-speed selector” [0022]; the ground speed selector has several notches illustrated, all for setting an aircraft ground speed).
However, De Mers discloses a similar method (“motor controller” [0030], a motor controller of an electric taxi system inherently controls torque, as torque is provided by the motor) with a lever (138) wherein the lever comprises a plurality of notches (fig. 2 illustrates the plurality of notches), for controlling an aircraft speed according to a plurality of respective predetermined setpoints (“ground-speed selector” [0022]; the ground speed selector has several notches illustrated, all for setting an aircraft ground speed).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lever of Gorce to incorporate the plurality of notches of De Mers to allow for the pilot to elect to taxi the aircraft at some target speed different from the present ground speed as disclosed by De Mers in [0023].
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        06/16/2021